Citation Nr: 0807210	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  99-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depression and agoraphobia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty in the military from April 
to June 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
March and April 1999 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2003, the Board remanded this case to the RO for 
further development and consideration of the evidence.

In a November 2005 decision, the Board denied the veteran's 
claim, and he appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a January 2007 order, the Court 
vacated the Board's decision and remanded the case to the 
Board for further development in compliance with directives 
specified in the parties' joint motion.

To comply with the Court's order, the Board, in turn, is 
again remanding this case to the RO via the Appeals 
Management Center (AMC).


REMAND

According to the joint motion, this case must be remanded 
again to comply with the Board's prior August 2003 remand 
directive insofar as obtaining relevant private medical 
records.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that the veteran is entitled, as a matter of law, to 
compliance with remand directives).

In the prior August 2003 remand, the Board instructed the RO 
to contact Dr. Ulrich and obtain his medical treatment 
records.  Also ask Dr. Ulrich to provide a medical opinion 
concerning the etiology of the psychiatric disorders he 
treated - particularly insofar as whether any is related to 
the veteran's service in the military.  


Dr. Ulrich's medical opinion also should address the issue of 
whether any preexisting psychiatric disorder(s) was 
aggravated during the veteran's period of service in the 
military - that is, above any beyond the natural progression 
of the disorder(s).  

Unfortunately, as pointed out in the joint motion, the RO 
failed to obtain these records because the RO's letter was 
not sent to Dr. Ulrich's correct address - 7711 N. Port 
Washington Road, Glendale, Wisconsin 53217.  This failure to 
obtain these records and a possible opinion constitutes 
noncompliance with the Board's prior remand instructions.  As 
such, the RO (actually, this time the AMC) must attempt to 
obtain these outstanding treatment records and associate them 
with the claims file for consideration in this appeal.  See 
38 U.S.C.A. § 5103A (VA is required to make reasonable 
efforts to obtain relevant records, including private 
records, which the claimant adequately identifies).  
See, too, 38 C.F.R. § 3.159(c)(1).

Accordingly, this case is again REMANDED for the following 
development and consideration:

1.  Contact Dr. Ulrich at 7711 N. Port 
Washington Road, Glendale, Wisconsin 
53217 and obtain his medical records 
concerning the treatment he provided the 
veteran for psychiatric illness, 
regardless of the specific diagnosis.  
Also ask Dr. Ulrich to provide a medical 
opinion concerning the etiology of the 
psychiatric disorders he treated - 
particularly insofar as whether any is 
related to the veteran's service in the 
military.  Dr. Ulrich's medical opinion 
also should address the issue of whether 
any pre-existing psychiatric disorder(s) 
was aggravated during the veteran's 
period of service in the military - that 
is, above any beyond the natural 
progression of the disorder(s).

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
files to the Board for further appellate 
consideration.

The purpose of this REMAND is to further develop the record 
and to comply with the Court's order.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



